                                                     U.S. Department of Justice

                                                     United States Attorney

                                                     Eastern District of Pennsylvania

K.T. Newton                                         615 Chestnut Street
Direct Dial: (215) 861-8329                         Suite 1250
Facsimile: (215) 861- 8618                          Philadelphia, Pennsylvania 19106-4476
E-mail Address: kt.newton@usdoj.gov                 (215) 861-8200

                                                    July 20, 2021

U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:       United States v. Thomas Gavin
                    Criminal No. 21-25

Dear Clerk:

        Please unimpound the Information regarding the above-captioned case. The Information was
filed on January 29, 2021.

                                                    Very truly yours,

                                                    JENNIFER ARBITTIER WILLIAMS
                                                    Acting United States Attorney



                                                    /s K.T. Newton
                                                    K.T. NEWTON
                                                    Assistant United States Attorney
